Title: From James Madison to Edmund Pendleton, 2 January 1781
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Jany 2d. 1781

Yesterday’s post was the first that has failed to bring me a line from you since our correspondence commenced. I hope it has not been owing to any cause which concerns your health.
We had it yesterday from under Genl Washington[’s] hand that another embarkation is actually departed from N. York, amoun[ting] to abt. 2500 troops. There is little d[oubt] that they will steer the same course with the preceding detachments. Congress are under great anxiety for the States agst. which this accumulating force is to be directed and the more so as the principal means of their defence is so little in their power. It is not so much the want of men as the want of subsistance arms & cloathing which results from the want of money that gives the greatest alarm. A disposition appears to do every thing practicable for their relief and defence.
Mr. Harrison writes from Cadis that the Combined fleets in that port, including 18 Ships from the W. Indies under Guichen, amounted to 68 Ships of the line. He offers no conjecture as to the manner in which they will be employed.
I am Dr Sir Yrs Sincerely
J. Madison Junr.
 